Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7152 Page 1 of 9




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


          NCAP LICENSING, LLC., et al.,                       MEMORANDUM DECISION
                                                                    AND ORDER
                     Plaintiffs,                               CONSTRUING DISPUTED
                                                                  CLAIM PHRASES
                         v.
                                                                   Case No. 2:17-cv-00905
                   APPLE, INC.,

                     Defendant.                                   Howard C. Nielson, Jr.
                                                                United States District Judge


          The plaintiffs in this patent infringement lawsuit are nCap Licensing, nCap

  Telecommunications, and nCap Medical (collectively “nCap”). The defendant is Apple, Inc.

  There are two patents involved in this litigation, both asserted by nCap: U.S. Patent Number

  9,088,071 (the “’071 patent”) and U.S. Patent Number 9,954,276 (the “’276 patent”). Both

  patents are titled “Techniques for Conductive Particle Based Material Used for at Least One of

  Propagation, Emission and Absorption of Electromagnetic Radiation” and claim antenna systems

  made using conductive-particle-based materials. The two patents are related: the ’276 patent is a

  continuation of the ’071 patent, see Dkt. No. 244-2 at 2, and the specifications for the two

  patents appear to be largely identical. Compare Dkt. No. 244-3 at 4–23, with Dkt. No. 244-2 at

  4–24.

          The parties ask the court to construe two disputed phrases in the ’276 patent: “conductive

  substrate” and “coupler for at least one of electrically, capacitively, and inductively coupling to

  the radiating antenna element, and for electrically coupling to a feed line.” As explained below,

  the court’s construction of “conductive substrate” is “a surface of a conductive substance

  comprising at least the area to which the conductive-particle-based antenna is applied, whether or
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7153 Page 2 of 9




  not a non-conductive or semi-conductive coating is first applied to some or all of that surface.”

  The court’s construction of “coupler for at least one of electrically, capacitively, and inductively

  coupling to the radiating antenna element, and for electrically coupling to a feed line” is “a

  component that connects a feed line to a radiating antenna element. This component must be

  electrically connected to the feed line, and must be electrically, capacitively, and/or inductively

  connected to the radiating antenna element.”

                                                    I.

         “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention

  to which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303,

  1312 (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water, Inc. v. Safari Water Filtr’n Sys.,

  Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). In construing patent claims, courts “look first to the

  language of the claims, followed by the language of the specification and prosecution history.”

  Allergan Sales, LLC v. Sandoz, Inc., 935 F.3d 1370, 1374 (Fed. Cir. 2019). These sources are

  called the “intrinsic record.” Phillips, 415 F.3d at 1317. Although “evidence external to the

  patent and prosecution history, including expert and inventor testimony, dictionaries, and learned

  treatises” can also be helpful, such “extrinsic evidence” is “less significant than the intrinsic

  record in determining the legally operative meaning of claim language.” Id. at 1317 (internal

  quotation marks omitted).

         Ultimately “there is no magic formula or catechism for conducting claim construction.”

  Id. at 1324. The court reviews the available sources to determine “what the inventors actually

  invented and intended to envelop with the claim.” Renishaw PLC v. Marposs Societa’ per

  Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). “The construction that stays true to the claim




                                                    2
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7154 Page 3 of 9




  language and most naturally aligns with the patent’s description of the invention will be, in the

  end, the correct construction.” Id.; accord Phillips, 415 F.3d at 1316.

                                                   II.

         The phrase “conductive substrate” appears in asserted claims 1–11 of the ’276 patent.

  nCap asserts that no construction is necessary for this claim or, alternatively, that the claim

  should be defined to mean the “surface of a conductive substance.” Apple argues the claim

  should be defined as “the surface of a component that is a conductive substance.”

         The court finds that construction is necessary for this phrase, because the parties “raise an

  actual dispute regarding the proper scope of these claims” and “the court, not the jury, must

  resolve that dispute.” O2 Micro International Ltd. v. Beyond Innovation Tech. Co., Ltd., 521

  F.3d 1351, 1360 (Fed. Cir. 2008); see also Eon Corp. IP Holdings v. Silver Spring Networks, 815

  F.3d 1314, 1319–20 (Fed. Cir. 2016). For the following reasons, the court adopts nCap’s

  alternative definition, with the added clarification that the surface must “comprise at least the

  area to which the conductive-particle-based antenna is applied, whether or not a non-conductive

  or semi-conductive coating is first applied to some or all of that surface.”

         As an initial matter, the court finds that a “substrate” is the “surface” of a substance. Both

  parties agree on this construction. See Dkt. No. 269-1 at 3. This definition is also supported by

  the specification, which states that “[t]he substrate may be the surface of at least one of a

  conductive, a non-conductive, or a semi-conductive substance.” Dkt. No 244-2 at 16 (5:63–65).

  This language from the specification also makes clear that a “conductive substrate” is the surface

  “of a conductive substance,” and the parties do not seriously contend otherwise.

         The parties do dispute whether all of the “conductive substrate” or only part of that

  substrate must be the surface of a conductive substance, however. The court concludes that the




                                                    3
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7155 Page 4 of 9




  entire “conductive substrate” must be the surface of a conductive substance. The court believes

  that this is the most natural reading of the phrase “conductive substrate”—the phrase is not, after

  all, simply “substrate,” let alone “partly conductive substrate.”

         This reading is also supported by comparing the relevant claim language from the ’276

  patent, which requires “a conductive substrate,” with language from claim one of the ’071 patent,

  which requires that “a portion of the substrate onto which the conductive particle based material

  is applied directly is nonconductive, and another portion of the substrate onto which the

  conductive particle based material is applied directly is conductive.” Dkt. No. 244-3 at 23

  (20:59–63). While the doctrine of claim differentiation may not literally apply here, given that

  the claims are from different patents, the court nevertheless finds the difference in claim

  language instructive, especially given the family relationship between the two patents. The

  precise language of the ’071 claim makes clear that had the inventors intended that only part of

  the “conductive substrate” required by the ’276 patent be the surface of a conductive substance,

  they knew how to say so.

         It does not follow that the “conductive substrate” must comprise the entire surface of an

  object or component, as Apple appears to contend, but the court concludes that the conductive

  substrate must comprise at least that portion of the surface to which the conductive-particle-

  based antenna is applied. This interpretation is supported by the specification, which states that

  “[w]hen a conductive material is chosen as the substrate 210, an insulative coating of a non-

  conductive or semi-conductive material may be applied to the area of the substrate 210 where

  the conductive particle based antenna 200 is to be applied.” Dkt. No. 244-2 at 17 (8:14–18)

  (emphasis added). While this language suggests that the substrate may be larger than the area to

  which the conductive-particle-based antenna is applied, it makes clear that the substrate must




                                                    4
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7156 Page 5 of 9




  comprise at least that area. This interpretation is also supported by the ’276 patent’s Figure 2.

  This figure shows antenna segments, 220A and 220B, overlying a substrate, 210. The substrate is

  larger than the antenna segments, but it clearly comprises at least the area where the antenna

  elements are located:




  Id. at 5.

          Finally, the court finds that the surface of a conductive substance is considered a

  “conductive substrate” even if a nonconductive or semi-conductive coating is applied to some or

  all of that surface. The patent specification teaches that “[t]he substrate may have a coating

  applied thereto” and that this “coating may be a conductive, non-conductive, or semi-conductive

  substance.” Id. at 16 (6:5–7). More specifically, as quoted above, the specification states that

  “[w]hen a conductive material is chosen as the substrate 210, an insulative coating of a non-

  conductive or semi-conductive material may be applied to the area of the substrate 210 where the

  conductive particle based antenna 200 is to be applied.” Id. at 17 (8:14–18). Nothing in the

  specification states or implies that when such a coating is applied, the surface of a conductive



                                                   5
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7157 Page 6 of 9




  substance no longer constitutes a “conductive substrate.” Indeed, although the specification

  clearly contemplates the possible application of a non-conductive or semi-conductive coating,

  each of the ’276 patent’s eleven claims requires a “conductive substrate.”

                                                   III.

         The phrase “coupler for at least one of electrically, capacitively, and inductively coupling

  to the radiating antenna element, and for electrically coupling to a feed line” appears in claim 2

  of the ’276 patent. Dkt. No. 244-2 at 24 (22:5–7). nCap asserts that no construction is necessary

  for this claim but that if a construction is required, it should be “a component for at least one of

  electrically, capacitively, or inductively connecting to the radiating antenna element, and for

  electrically connecting to a feed line.” Dkt. No. 262 at 14. Apple argues that the claim should be

  construed as “a component used to transfer signals from a feed line to a radiating antenna

  element.” Dkt. No. 269-1 at 3.

         The court finds that construction is necessary for this phrase, because the parties again

  “raise an actual dispute regarding the proper scope of these claims.” O2 Micro International, 521

  F.3d at 1360. The court construes this phrase as follows: “A component that connects a feed line

  to a radiating antenna element. The component must be electrically connected to the feed line,

  and must be electrically, capacitively, and/or inductively connected to the radiating antenna

  element.” The court believes this construction reflects the “ordinary and customary meaning” of

  the disputed language. Phillips, 415 F.3d at 1312 (quoting Vitronics Corp. v. Conceptronic, Inc.,

  90 F.3d 1576, 1582 (Fed. Cir. 1996)).

         The court rejects Apple’s proposed functional construction. Apple argues that the coupler

  must be “used to transfer signals from a feed line to a radiating antenna element.” Dkt. No. 269-1

  at 3. It appears that this construction would require that the coupler connect the signal portion of




                                                    6
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7158 Page 7 of 9




  the feed line to an active antenna element—a coupler connecting the ground portion of the feed

  line to a ground element would not fall within the relevant claim limitation if it were construed in

  this manner.

          The Federal Circuit has made clear that “[w]here the function is not recited in the claim

  itself by the patentee, we do not import such a limitation.” Ecolab, Inc. v. Envirochem, Inc., 264

  F.3d 1358, 1367; see also Senju Pharm. Co. v. Lupin Ltd., 780 F.3d 1337, 1346 (Fed. Cir. 2015)

  (declining “to import [a functional] limitation” into claims that contained “no limitation denoting

  the function”). Apple’s proposed functional construction is thus proper only if it is supported by

  the language of the claims.

          The fact that claim 2 requires that the coupler connect to “a feed line” does not support

  Apple’s proposed functional construction. As nCap explains without contradiction, a feed line “is

  typically a coaxial cable consisting of an inner metal wire (the ‘signal portion’ or ‘inner

  conductor’), insulating material (also referred to as ‘dielectric’), and an outer metal layer (the

  ‘ground portion’ or ‘outer conductor’).” Dkt. No. 253 at 7. nCap provides the following

  illustration:




  Id. As nCap’s labels suggest, it is the “signal portion” that transfers signals.




                                                     7
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7159 Page 8 of 9




         Significantly, Figure 2 in the ’276 patent specification shows the feed wire, 240,

  connecting to two couplers, 230A and 230B:




  Dkt. No. 244-2 at 5. This figure does not differentiate between the two parts of the feed line. To

  the contrary, it clearly uses the phrase “feed line” to refer to the ground portion no less than the

  signal portion of that line. It is thus clear that the requirement that the coupler connect to a “feed

  line” does not support importing Apple’s proposed functional limitation into the disputed phrase.

         Language in other claims—such as the limitation in claim three requiring that a “Radio-

  Frequency (RF) signal” be “input to the radiating antenna element,” and the limitation in claim

  eight requiring that “the radiating antenna element” be “fed a Radio Frequency (RF) signal”—

  also does not support Apple’s proposed functional construction given that (1) these limitations

  are not related to a “coupler” and (2) these limitations appear in different claims. Dkt. No. 244-2

  at 24 (22:8–10; 27–28).

         If Apple is correct that the phrase “radiating antenna element” means the active antenna

  element and not a ground element, cf. Dkt. No. 244-3 at 24 (21:18–19) (distinguishing “the

  radiating antenna element” from “a ground plane”), then this phrase may well support the



                                                     8
Case 2:17-cv-00905-HCN-CMR Document 305 Filed 12/22/20 PageID.7160 Page 9 of 9




  proposed functional limitation. But Apple has not asked the court to construe “radiating antenna

  element” in this manner. To the contrary, the parties have agreed that “radiating antenna

  element” means “an element of the antenna that transmits electromagnetic radiation.” Dkt. No.

  269-1 at 2. And although there appears to be a factual dispute regarding whether a ground

  element transmits electromagnetic radiation, Apple has not asked the court to resolve this dispute

  at this time.

          In short, if Apple is correct that a component connecting the ground portion of the feed

  line to a ground element is not a “coupler for at least one of electrically, capacitively, and

  inductively coupling to the radiating antenna element, and for electrically coupling to a feed

  line,” it is because a ground element is not a “radiating antenna element”—not because such a

  component is not a “coupler” or does not otherwise satisfy this limitation. The court will not read

  into this disputed limitation a functional meaning, not otherwise supported by the claim

  language, that allows Apple to circumvent the factual dispute regarding whether a ground

  element meets the construction of “radiating antenna element” to which the parties have agreed.


                                                 DATED this 22nd day of December, 2020.

                                                 BY THE COURT:




                                                 Howard C. Nielson, Jr.
                                                 United States District Judge




                                                    9
